Citation Nr: 1614117	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-44 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to January 1, 2011, for right knee degenerative arthritis, status post arthroscopic surgeries and uni-compartmental arthroplasty. 

2.  Entitlement to an extension of a temporary total rating beyond January 1, 2011,
for convalescence pursuant to 38 C.F.R. § 4.30, for right knee degenerative arthritis, status post arthroscopic surgeries and uni-compartmental arthroplasty.
 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL


The Veteran
ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1997 to June 2004. 

This appeal to the Board of Veterans' Appeals  (Board) arose from a March 2010 rating decision  in which the RO increased the Veteran's disability rating, from noncompensable to 10 percent disabling, for what was then characterized as right knee status post arthroscopic surgery for removal of loose bodies with bursal calcifications and mild arthritic change in posterior medial joint space, effective February 2, 2010..  In April 2010, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  .  In September 2010, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2010.  In May 2011 and May 2014, the RO issued a supplemental statement of the case (SSOC).

In October 2010, the RO issued a rating decision granting a temporary total evaluation based on surgical treatment of the right knee necessitating convalescence for the periods of May 26, 2010 to September 1, 2010 and from September 20, 2010 to November 1, 2010.  The Veteran filed a NOD requesting an extension of the second period of convalescence in October 2010.  In a May 2011 SSOC, the RO extended the s temporary total evaluation from  November 1, 2010 to January 1, 2011.  However, in a May 2011 SOC, the RO denied the Veteran's request to extend the second period of convalescence beyond January 1, 2011.  

In a May 2011 decision, a Decision Review Officer (DRO) assigned a disability rating of 10 percent, effective from November 1, 2006 to November 1, 2010, for the Veteran's right knee disability; and assigned a 30 percent rating for the Veteran's right knee disability from January 1, 2011.  In a July 2011 statement to VA, the Veteran expressed satisfaction with the 30 percent rating  from January 1, 2011 forward, but disagreed with the rating assigned prior to that date. 

In June 2012, the Veteran testified during a DRO hearing at the RO, and, in December 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record. 

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file.  Review of the documents in Virtual VA reveals the documents therein are either duplicative of those contained in VBMS or irrelevant to the claims on appeal. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly resolve each claim on appeal has been accomplished.

2.  Prior to January 1, 2011 (excluding periods for which a temporary total rating was assigned), the Veteran's right knee had normal range of motion; demonstrated no instability or subluxation; was not productive of locking, effusion or ankylosis; and was not shown to involve impairment of the tibia or fibula, genu recurvatum, or dislocation or removal of the semilunar cartilage. 

3.  For the period prior to January 1, 2011, the applicable schedular criteria are adequate to evaluate the service-connected right knee disability.


4..  After January 1, 2011, the Veteran is not shown to have severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited) nor was there immobilization by cast, without surgery, of one or more major joint.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee degenerative arthritis, status post arthroscopic surgeries and uni-compartmental arthroplasty, prior to January 1, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20. 4.27 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2015).

2.  The criteria for extension of a temporary total rating for convalescence purposes following a September 2010 right knee unicompartmental arthroplasty, beyond January 1, 2011, are not  met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23 .353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a February 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The March 2010 RO rating decision reflects the initial adjudication of the claim after issuance of the February 2010 letter. 

A post-rating May 2011 letter provided the Veteran notice of what information and evidence was needed to substantiate the claim for an increased rating, as well as general information pertaining to the VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of this letter, and opportunity for the Veteran to respond, the May 2014 supplemental statement of the case reflects further adjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file includes private and VA treatment records and the reports of VA examinations.  Also of record and considered in connection with the appeal are the transcripts of the Veteran's June 2012 DRO hearing and December 2015 Board hearing, as well as various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no further action on either claim, prior to appellate consideration, is required. 

The Board notes that, in December 2010, the Veteran submitted several copies of VA Form 21-4142, Authorization and Consent to Release Information, in favor of certain private medical providers.  However, the forms were either unsigned, or they lacked specific date ranges for which VA could request records.  That same month, the RO mailed new forms to the Veteran and asked that he re-submit them with specific date ranges.  In March 2011, the Veteran submitted the forms via facsimile, but did not sign them.  That month, the RO mailed another set of forms to the Veteran with directions to complete them.  The Veteran did not respond. 

The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Here, the RO requested that the Veteran complete an appropriate authorization form to allow VA to obtain any private treatment records in the December 2010 and March 2011 letters.  The Veteran failed to do so.  Under these circumstances, the Board finds that, with respect to this request, no further RO action is required. 

The Veteran underwent VA examinations in August 2007, March 2010, October 2010 and December 2010 in connection with his claim.  The resulting VA examination reports document interviews with the Veteran, reviews of the record and full evaluations of the Veteran's knee, to include appropriate testing, and pertinent clinical findings.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in connection with the issue herein decided has been met.

As regards the appellate hearings, the Veteran was provided an opportunity to set forth his contentions during hearings before a DRO in June 2012, and before the undersigned VLJ in  December 2015.   In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1)  to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearings were  legally sufficient.

Here, during the June 2012 DRO hearing, as well as the December 2015 Board hearing, the DRO and the undersigned VLJ noted the issues on appeal and solicited testimony regarding the Veteran's claim and evidence relevant thereto.  Therefore, the Board finds that the issues were "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id.  During  the DRO hearing, it was determined that further records from the VA Medical Center in Wilkes-Barre, Pennsylvania were needed, as well as a report from the Veteran's private doctor.  Such records were subsequently associated with the file.  As for the Veteran's December 2015 Board hearing, although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, as nothing during that hearing gave rise to the possibility that any existing, relevant evidence had been overlooked with regard to any claim herein decided.  The Board also notes that the adequacy of either of the hearings provided has not been challenged.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either  claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

A. Increased Rating Prior to January 1, 2011

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  App. 505, 508 (2007).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

As the basis for his claim for a higher rating for his right knee disability, the Veteran essentially contends that he has experienced symptoms warranting the higher, 30 percent rating since leaving the military.

In this case, the RO assigned the 10 percent rating for the Veteran's service-connected right knee disability pursuant to the provisions of 38 C.F.R. § 4.71a, DC 5261-5010, which indicates traumatic arthritis rated on the basis of limited flexion.  See 38 C.F.R. § 4.27. 

DC 5010 provides that that traumatic arthritis is rated as degenerative arthritis under DC 5003.  Under DC 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved-here, primarily DCs 5260 and 5261.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71a, Plate II. 

Under Diagnostic Code 5260, a noncompensable rating is warranted for flexion limited to 60 degrees, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under Diagnostic Code 5261, a noncompensable rating is warranted for extension limited to five degrees, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Also, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The relevant evidence in the record includes the Veteran's private and VA treatment records, as well as reports of VA examinations conducted in August 2007, March 2010, October 2010 and December 2010.  As discussed below, excluding the period for which a temporary total rating was assigned, for the period prior to January 1, 2011, the record establishes that the Veteran's right knee motion was limited to 5 degrees of extension, at worst, a finding indicative of a level of impairment consistent with no more than the 10 percent rating assigned.

In February 2006, the Veteran was seen at an orthopedic clinic concerning his right knee.  At that time, he reported pain of several years' duration, with locking and swelling.  Right knee range of motion was from 0 to 125 degrees. 

In September 2006, the Veteran underwent a right knee arthroscopy with chondroplasty of the medial femoral condyle and loose body excision.  The next month, he was seen at a follow up appointment.  At that time, he reported pain.  His right knee range of motion was from 0 to 95 degrees.

In November 2006, the Veteran was again seen at an orthopedic clinic for his knee.  He reported pain, and indicated that activity affected his pain level.  At that time, his range of motion was from 0 to 125 degrees in the right knee.  

During an August 2007 VA joints examination, the Veteran reported some discomfort in his knee, which was treated on a regular basis with aspirin. He indicated he did not use a brace at that time.  The Veteran reported a lack of weakness in the knee, although stiffness was present.  No swelling, heat or redness was noted.  The knee no longer locked and, although a slight decrease in endurance was noted, the knee appeared to be stable, without subluxation or ankylosis.  The Veteran did not use crutches, a cane or corrective shoes.  

On examination, the Veteran's knee was found to be normal in appearance. Strength was also normal.  No crepitus was noted and no pain was reported at the time of the examination.  Flexion was to 105 degrees.  After four repetitions, there was no increase in fatigue, instability or discomfort.  The knee fully extended to 0 degrees.  Both the Drawer test and McMurray's test were normal.  Some tenderness was noted.  X-rays showed the knee was normal, and the examiner diagnosed chronic knee pain with minimal decreased range of motion, secondary to arthroscopic surgeries for removal of loose bodies.  No degenerative changes were noted on x-ray. 

In March 2010, the Veteran underwent a VA joints examination.  At that time, his right knee was found to be deformed, but did not give way, was not unstable, painful or weak.  Stiffness was noted, but there was no incoordination or decreased speed of joint motion.  There were no episodes of dislocation, subluxation, or locking. Inflammation and effusion were not present.  The Veteran's condition did not affect the motion of the joint.  Flare-ups of the condition were noted, but were mild and occurred at the end of the day after working.  Flare-ups were worsened by increased activity and relieved by over the counter medication.  The Veteran reported decreased motion was the extent of the effect of the flare-ups. 

Range of motion testing showed no objective evidence of pain with active motion on the right side.  Right flexion was from 5 to 130 degrees.  The examiner found that right knee extension, limited by 5 degrees, was abnormal.  There was no additional limitation with repetitive motion, and no objective evidence of pain following repetitive motion.  The VA examiner diagnosed mild arthritic change in the medial joint compartment. 

In October 2010, the Veteran underwent a VA examination.  At that time, the Veteran indicated that he could not fully extend or flex his right knee, and reported constant pain, aggravated by activity.  Examination revealed moderate post-operation swelling.  The knee was warm to the touch.  The Veteran reported baseline discomfort.  Extension was measured from 0 to 20 degrees.  Flexion was to 40 degrees, with further flexion to 50 with pain.  Five repetitive ranges remained unchanged for knee flexion and extension.  No instability was noted.  The examiner noted that the Veteran ambulated with an antalgic gait, employed no assistive device, and wore no knee brace.  

In December 2010, the Veteran again underwent a VA joints examination.  At that time, it was noted that the Veteran walked with a limp.  No significant instability was noted.  The range of motion in the Veteran's right knee was from 20 to 60 degrees.  Trace effusion in the joint was noted.  The examiner diagnosed degenerative arthritis, secondary to old trauma and possible osteochondritis dissecans of the right knee, treated surgically. 

During the June 2012 DRO hearing, the Veteran testified that he had always had problems with range of motion in his right knee.  He indicated that his knee had locked up on occasion.  Other times, he indicated, he could not bend his knee because of the associated pain.  

During the December 2015 Board hearing, the Veteran testified that he had experienced problems with his knee since his discharge from the military.  He indicated that the knee locked up and often became painful.  

Considering the pertinent evidence in light of the applicable criteria, the Board finds that there is no basis for assignment of an initial rating higher than 10 percent for the Veteran's right knee at any point prior to January 1, 2011.  The Veteran's measured range of motion of the right knee has been, at worst, from 0 degrees on extension to 60 degrees on flexion.  As here, when the limitation of motion of the joint is noncompensable under the appropriate diagnostic code(s), limitation of motion due to arthritis is evaluated and a 10 percent rating is assigned for the joint affected by limited or painful motion under the provisions of DC 5003. Hence, although the designated, hyphenated diagnostic codes for the assigned rating references DC 5261, the 10 percent rating assigned is consistent with the 10 percent rating authorized under DC 5003-the maximum rating assignable under that diagnostic code for noncompensably limited, but painful, motion of a major joint.  See 38 C.F.R. § 4.71a.

Clearly, the Veteran's functional impairment due to pain and other factors set forth in 38 C.F.R. §§ 4.40  and 4.45, as well as DeLuca, has been considered in assigning the initial 10 percent rating, and the Board finds that, on these facts, no higher rating is assignable on such basis.  As noted, the Veteran was able to accomplish the noted ranges of motion, even with pain.  Moreover, for the period prior to January 1, 2011, the medical evidence simply does not reflect functional loss in addition to that shown objectively due to pain, weakness, excess fatigability, or incoordination (to include with flare-ups or on repeated use) which would warrant a disability rating in excess of the assigned rating.  For example, even though during the August 2007 examination the Veteran complained of stiffness, his flexion was to 105 degrees with no increase in instability or discomfort after four repetitions. 

Likewise, during the March 2010 examination, despite reported stiffness, the Veteran had a flexion to 130.  Such findings do not meet the criteria for a compensable rating under DC 5260 or 5261. It follows, then, that because the criteria for a higher rating under either diagnostic code requires higher limitation of extension and flexion, and because the Veteran's extension and flexion have not been limited to more than 40 degrees flexion and 5 degrees on extension, the criteria for a higher rating under either diagnostic code are not met.

The Board has also considered whether any other potentially applicable diagnostic code for rating musculoskeletal knee disabilities provides a basis for any higher rating for the Veteran's right knee disability at any point pertinent to this appeal. However, there has been no ankylosis of the right knee warranting evaluation under DC 5256; no dislocation of cartilage or effusion of the knee warranting evaluation under DC 5258; no removal of symptomatic semilunar cartilage warranting evaluation under DC 5259; no impairment of the tibia and fibula warranting a rating under DC 5262; and no genu recurvatum warranting evaluation to warrant a rating under DC 5263. 

In addition, during his June 2012 DRO hearing, December 2015 Board hearing, and in statements to the Board, the Veteran has contended that the residuals of his partial knee replacement should be rated not under the currently-assigned Diagnostic Code, but under Diagnostic Code 5055.  Under DC 5055, the prosthetic replacement of a knee joint is to be rated 100 percent disabling for 1 year following the implantation of the prosthesis.  38 C.F.R. § 4.71a.  On its face, DC 5055 does not differentiate between total and partial knee replacements.  However, the Court has held that the plain language of DC 5055 does not apply to partial knee replacements, only to total knee replacements.  See Hudgens v. Gibson, 26 Vet. App. 558, 560 (2014).  In so determining, the Court held that residuals of a partial knee replacement may nevertheless be evaluated by analogy to Diagnostic Code 5055. Id. at 563-64.

Here, the Veteran had a partial knee replacement, and is not shown to have had any residual effects comparable to those of a total knee replacement prior to January 1, 2011.  In rating the Veteran's partial knee replacement by analogy, as per the Court's directives in Hudgens, the Board must consider the actual functional impairment shown.  Under Diagnostic Code 5055, following the 100 percent rating for one year, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Here, the record shows the Veteran's symptoms to be stiffness, pain and some occasional, slight limitation of motion.  Therefore, the Veteran's symptoms do not meet the criteria for a minimum rating under DC 5055.  Diagnostic Code 5055 directs that, if the criteria for a minimum rating are not met, the knee should be rated under DCs 5256, 5261, or 5262.  The Board notes that the Veteran does not meet any criteria for DC 5256 or DC 5262, as there is no evidence of ankylosis or impairment of tibia and fibula, respectively.  Rather, the Veteran's right knee disability-the residuals of a partial knee replacement-is to be rated under DC 5261.  As noted above, this is the diagnostic code under which the Veteran's knee disability is currently rated and, under that code, it has been found to meet the criteria for a 10 percent rating.  Therefore, the Board finds that, even when rating the Veteran's right knee disability under DC 5055 by analogy, he is appropriately rated under DC 5261. 

The Board also notes that, in support of his appeal, the Veteran submitted a copy of a June 2008 Board of Veterans' Appeals decision, in which the Board evaluated a partial knee replacement under DC 5055.  However, previous decisions from the Board pertaining to other veterans have no precedential value and are binding only with regard to the specific case decided.  38 C.F.R. § 20.1303(2015); Lynch v. Gober, 11 Vet. App. 22, 27 (1997).  

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal. 

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point prior to January 1, 2011, was the Veteran's service-connected right knee disability shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra. 

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected right knee disability at all pertinent points prior to January 1, 2011.  The rating schedule fully contemplates the described symptomatology, to include limitation of motion, pain, and instability, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's right knee disability is appropriately rated as a single disability.  As the evaluation of multiple service-connected disabilities is not currently at issue, the holding of Johnson is inapposite here.

Thus, the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to a disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, although the Veteran reported having his work duties reduced due to his right knee disability, nothing in the record for the period prior to January 1, 2011 indicates that the Veteran was actually or effectively rendered unemployable by such disability.  The Board points out that, in August 2011, the RO inferred a claim for TDIU from the record and provided the Veteran with VCAA notice concerning entitlement to a TDIU; however, in a statement provided to VA later that month, the Veteran indicated that he did not wish to pursue the matter of a TDIU.  On this record, the Board finds that the matter of the Veteran's entitlement to a TDIU need not be addressed in conjunction with the increased rating claim herein decided. 

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the right knee disability for the period under consideration, and that the claim for disability rating greater than 10 percent, prior to January 1, 2011, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the right knee prior to January 1, 2011, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App 49, 53-56 (2006).

B. Extension of a Temporary Total Rating

The Veteran seeks an extension of a temporary total rating granted for convalescence purposes under 38 C.F.R. § 4.30, beyond  January 1, 2011, following right knee unicompartmental arthroplasty.  He contends that, as he was not medically cleared to return to work until June 1, 2011, his temporary total rating should extend until that date. 

The applicable regulation provides that a total disability rating (100 percent) will be assigned for convalescence without regard to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  In order to attain a temporary total disability rating, the Veteran must demonstrate that his service connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

In addition, if VA assigns a temporary total rating, such will be followed by appropriate schedular evaluations; a reduction in the total rating will not be subject to the notice and procedural requirements of 38 C.F.R. § 3.105(e).  When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating.  38 C.F.R. 
§ 4.30.  Additionally, 38 C.F.R. § 4.30 further authorizes extensions of the temporary total rating when supported by the record in increments of 1, 2, or 3 months beyond the initial 3 months granted.  38 C.F.R. § 4.30(b)(1).  The maximum extension is as many as 6 months beyond the initial 6 months (12 months total) upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2). 

A review of the evidence of record shows that the Veteran underwent right knee unicompartmental arthroplasty on September 20, 2010.  Post-operative treatment records showed that he was ambulating with crutches and beginning outpatient physical therapy. 

A December 2010 VA physical therapy note indicates the Veteran was no longer using an assistive device to walk.  He indicated that his knee felt unstable following the surgery, and stiffness was present.  An addendum added three days later by the VA physical therapist indicated that the Veteran was no longer benefiting from physical therapy services, and had "plateaued" as far as function of the right knee.  The physical therapist indicated that the Veteran had not made any significant progress in two and a half months of therapy. 

A December 2010 VA examination report notes that the Veteran continued to have stiffness of the joint in his right knee, post-surgery.  The Veteran had received physical therapy for several weeks, but had been discharged.  He walked without external support such as a cane, and took pain medication.  The Veteran reported he was able to walk stairs one at a time but was unable to kneel or squat.  He also reported some swelling of the knee.  

On physical examination, he walked with an antalgic gait.  There was trace effusion in the joint, but no significant demonstrable instability.  The surgical scar was well-healed and only minimally tender.  An x-ray of the Veteran's right knee showed no loosening of the components implanted during the Veteran's surgery.  There was no increase in symptoms as a result of repeated activities during the examination.  The examiner diagnosed degenerative arthritis, secondary to past trauma and possible osteochondritis dissecans, right knee, treated surgically. 

In January 2011, the Veteran was seen at VA with complaints of knee pain.  He reported at that time that he no longer had private medical insurance, so he was being seen exclusively by VA.  The Veteran reported knee discomfort, with an occasional "lazy feeling" in both of his legs.  It was noted that the Veteran was no longer receiving physical therapy, as he had reached maximum benefit from such.  

In February 2011, the Veteran was seen at VA after falling and sustaining an abrasion on his knee, with associated swelling and pain.  The Veteran indicated that his right knee had given out, causing the fall and injury.  He reported a sharp, aching pain in his right knee, which came and went.  There was some limitation of range of motion noted in the knee.  An x-ray showed no fracture, dislocation or effusion.  The Veteran was advised to rest and elevate his right leg.

Later that month, the Veteran was seen at VA with complaints of left knee pain.  He reported at that time that his right knee was getting better, with lessened pain that was treated with Tylenol.  Some stiffness of the joint was noted. 

In March 2011, the Veteran was seen at VA for knee pain and stiffness, this time of both knees.  It was noted that his right knee had a well-healed surgical scar that was not tender.  The right knee was stable at that time. 

In April 2011, the Veteran sought treatment at VA for right knee swelling and pain.  He reported at that time that his right knee was aching and numb, and such symptoms were worsened by activity and alleviated by rest.  The Veteran's pain medication was adjusted at that time.  

Later that month, the Veteran was seen at VA.  He indicated that his right knee was still stiff.  There was no change in the range of motion of the knee, and the Veteran's gait was noted to be broad based and slow.  At that time, he reported experiencing less pain his right knee than prior to the operation.  

In July 2011, the Veteran contacted VA to report that he was authorized to return to work in June, following the surgery on his right knee.  At that time, the Veteran asked that his period of recovery be extended to comport with such a determination.  Subsequently, the Veteran submitted a note from his physician indicating that he was authorized to return to work, as tolerated, on June 1, 2011.

After reviewing the totality of the record, the Board finds evidence weighs against an extension of the Veteran's temporary total rating under 38 C.F.R. § 4.30 beyond January 1, 2011.  In reaching this conclusion, the Board has considered the Veteran's own contentions, as well as the post-surgical medical evidence.  Overall, such evidence, to specifically include the VA medical treatment records and the December 2010 VA examination report, indicate the absence of severe postoperative residuals subsequent to January 1, 2011.  In sum, the record does not  show that the Veteran had incompletely healed surgical wounds, therapeutic immobilization of the right knee, application of a body cast, or symptoms necessitating house confinement, a wheelchair, or crutches.  See 38 C.F.R. § 4.30.  In this regard, the medical evidence clearly showed that no assistive devices were needed, except for crutches immediately following surgery during the period of convalescence.  At no point was the Veteran required to use a wheelchair.  Importantly, the evidence clearly shows that the Veteran was mobile and not confined to his house. 

Further, there is no finding that the Veteran had severe postoperative residuals such as incompletely healed surgical wounds.  Both the December 2010 VA examiner and a March 2011 VA treatment record document that the incision was well-healed and minimally tender.  The evidence also does not suggest any therapeutic immobilization of one major joint or more, as the Veteran participated in physical therapy shortly after surgery.  Moreover, there are otherwise no medical records showing that the Veteran's right knee resulted in any immobilization. 

Importantly, the Veteran has not asserted that he suffered from incompletely healed surgical rounds, immobilization of his right knee, or symptoms requiring the need for house confinement and the use of a wheelchair or crutches.  Rather, his primary argument appears to be that since he was not medically authorized to return to work until June 2011, the total rating should have been extended to that time.  Nevertheless, the regulation provides that when the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating.  The Veteran was afforded such examination in December 2010.  At that time, the examination report still provided adequate findings for rating purposes and in no way showed that the Veteran had meet any of the criteria discussed above required for an extension.  38 C.F.R. 
§ 4.30. 

Accordingly, the claim for extension of a temporary total convalescent rating beyond January 1, 2011 must be denied.  As the a preponderance of the evidence is against the extension of the Veteran's temporary total rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert. supra..


ORDER

The claim for rating in excess of 10 percent prior to January 1, 2011, for right knee degenerative arthritis, status post arthroscopic surgeries and uni-compartmental arthroplasty, is denied.

The claim for extension of a temporary total rating beyond January 1, 2011,
for convalescence pursuant to 38 C.F.R. § 4.30, for right knee degenerative arthritis, status post arthroscopic surgeries and uni-compartmental arthroplasty, is denied. 


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


